Citation Nr: 1532915	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-07 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether the appellant's annual countable income is excessive for the purpose of receiving nonservice-connected death pension. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1966 to August 1969, including service in Vietnam.  The Veteran died in November 1988, and the appellant is his surviving spouse.   This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center (IC) in Philadelphia, Pennsylvania that denied the appellant's claim for nonservice-connected death pension benefits.

In the May 2013 determination, the ROIC denied death pension benefits on the basis of excessive income.  In doing so, the ROIC considered only the basic rate of entitlement for a survivor with no dependents.  However, the appellant has presented evidence relating to possibly being housebound and possibly in need of aid and attendance.  Accordingly, the claim on appeal includes death pension and special monthly pension based on the need for regular aid and attendance or housebound status.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In addition to the paper claims file, there is an electronic file associated with the claim.  The Board has considered the evidence in both the paper claims file and the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks non-service-connected death pension.  In her June 2013 Notice of Disagreement, the appellant stated that she needed help in so many ways.  She stated that she was very limited due to her diabetes and having to use a cane.  The appellant wrote that she was unable to get up steps, bend or kneel because her knees were shot.  She also said that she depended on her children to take her places.  In a VA Form 9 submitted in July 2014, the appellant stated that she was homebound and that her children had to take her to her doctor appointments and church, as well as shop for her groceries.  Thus, she is seeking non-service-connected death pension benefits not only at the regular rate, but also at the housebound and aid and attendance levels.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that on a claim for an original or an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded). 

Basic entitlement to VA non-service-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

The purpose of VA pension benefits is to provide a subsistence income for the surviving spouses of veterans of a period of war who were totally disabled.  Pension benefits are based upon total family income and the amount of pension benefits is adjusted based upon the number of dependents the appellant supports.  Recipients of pension income are required to report any changes in income and net worth, and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1541, 1542.

For pension purposes, a person shall be considered to be in need of regular aid and attendance if such person is (1) a patient in a nursing home or, (2) helpless or blind, or so nearly so helpless or blind as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(c).  The requirement of being permanently housebound will be considered to have been met when the person is substantially confined to such person's house or immediate premises due to a disability or disabilities which it is reasonably certain will remain throughout such person's lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(f). 

The need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A person will be considered in need of regular aid and attendance if he or she: (1) Is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the person is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the person is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the person is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).

Under the law, the maximum annual rate of improved (non-service-connected) death pension payable to a surviving spouse varies according to the number of dependents and according to whether the surviving spouse is in need of aid and attendance or housebound.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3(b)(4), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute every year and is reduced by the surviving spouse's countable annual income.  "Annual income" includes the surviving spouse's own annual income, and, with certain exceptions, the annual income of each child of the veteran in the custody of the surviving spouse.  38 C.F.R. § 3.23(d)(5).

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a surviving spouse for unreimbursed medical expenses, to the extent that such amounts exceed five percent of the applicable maximum annual pension rate (MAPR) for the surviving spouse as in effect during the 12-month annualization period in which medical expenses were paid, regardless of when the indebtedness occurred.  38 U.S.C.A. §§ 501, 1503(a)(8); 38 C.F.R. § 3.272(g).

The MAPR is published in the Compensation and Pension Service's manual, M21-MR, Part V subpart iii, Chapter 1, section E, paragraph 29, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21.  Effective December 1, 2011, the MAPR for an otherwise eligible claimant, without a dependent child, was $8,219.00 at the regular rate, $10,046.00 at the housebound rate and $13,138.00 at the aid and attendance rate.  Id.  Effective December 1, 2012, the MAPR for an otherwise eligible claimant, without a dependent child, was $8,359.00 at the regular rate, $10,217.00 at the housebound rate and $13,362.00 at the aid and attendance rate.  Id. 

The appellant's countable income was calculated as $11,328 for the year starting April 1, 2012, and apparently a similar amount for the succeeding years.  

The RO denied the appellant's claim due to excessive income.  For the year beginning in April 2012, the appellant's income was calculated as being approximately $1,470 over the limit for a survivor with no dependents, but that income could be decreased by documentation of additional unreimbursed medical expenses.  In addition, the appellant's income less her countable medical expenses as currently calculated by the ROIC is less than the pertinent MAPR at the housebound rate and at the aid and attendance rate.

Unreimbursed medical expenses include (but are not limited to) such items as ambulance hire; back supports; braces; convalescent home; dental service (cleaning, x- rays, fillings, dentures); eye care (ophthalmologist, optician, optometrist); hearing aids and batteries; hospital expenses; insulin treatment; insurance premiums (medical insurance only); laboratory tests; Medicare Part B premiums; Medicare Part D premiums; physical examinations; wheelchairs; and x-rays.  Also included are transportation expenses for medical purposes (41.5 cents per mile effective January 1, 2009, plus parking and tolls or actual fares for taxi, buses).  

The appellant has stated that her only income is from the Social Security Administration (SSA).  She has reported unreimbursed medical expenses such as prescriptions, diabetic supplies and doctor visits.  The Board notes that the appellant has not reported any insurance premiums.  On remand, the appellant should once again be asked to provide unreimbursed medical expense information for each year of the appeal period.

In addition, the Board notes that it is unclear what medical expenses have been included in the ROIC calculations.  On remand, the ROIC should specifically list each unreimbursed medical expense included for each year of the appeal period.

Accordingly, the case is REMANDED for the following action:

1.   Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.  

2.  Provide Medical Expense Reports (VA Form 21-8416) to the appellant for each year since 2012.  Ask her to provide information about her unreimbursed medical expenses for the entire appeal period, to include any medical insurance premiums and the mileage traveled to and from her medical visits during the appeal period.  

3.  Provide the appellant with a clear audit of how her unreimbursed medical expenses and income were calculated. 

4.  Arrange for a VA aid and attendance/housebound examination to determine whether the appellant requires the actual regular aid and attendance of another person or is housebound.  Each of the appellant's medical conditions must be evaluated and the examiner must describe the nature of the appellant's medical conditions and the effect of these conditions on her ability to perform daily functions.

5.  Then, readjudicate the claim.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, case law, statutes and regulations, to include consideration of all applicable MAPRs and unreimbursed medical expenses.

6.  If the benefit sought on appeal is denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time for response must be given.

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

